Citation Nr: 9905136	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for otitis externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, denying the veteran's claim of entitlement 
for a compensable evaluation for otitis externa.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of entitlement to increased rating for 
otitis externa.  

The RO (the appellant) is advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the Board 
of the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v.  West, 11 Vet. App. 268 
(1998).

This case was remanded in December 1996 for further 
development and readjudication.  Specifically, the RO was 
instructed to obtain the names and addresses of all health 
care providers that had treated the veteran for an ear 
condition since 1945.  The RO sent a letter to the veteran in 
January 1997 requesting that information.  The veteran 
responded in March 1997 and gave the RO a list of several 
health care providers, including treatment received at the VA 
Westside Medical Center from September 1976 to February 1992.  
However, the request sent to the Medical Center seems to only 
request outpatient treatment records from January 1994 to the 
present.  As it appears that the RO did not comply with the 
directives of the December 1996 remand, the Board must remand 
again for compliance.

Further, VA is deemed to have constructive knowledge of VA 
medical center records.  As such, they are considered to be 
evidence that is of record at the time any decision is made 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error...").

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should obtain and associate 
with the claims file any and all 
records pertaining to the treatment of 
the veteran's otitis externa from VA 
Medical Center Westside from September 
1976 to February 1992. 

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).







	
	
	





- 4 -


